DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 102
Claims 1 and 4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ho (KR 10-1460364). 
Regarding claim 1, Ho discloses a shifting control apparatus of vehicles, the shifting control apparatus comprising: an upper cover (top of 22, above the textured portion of 22) having a P-gear button exposure hole (22’) formed through the upper cover (top of 22); a dial bezel (also top of 22) extending in a circumferential direction of the upper cover and integrated with the upper cover to form a single solid body along a circumference of the upper cover (fig. 2 shows that the top portion of 22, i.e. the portion of 22 above the textured portion, is an integral, single body); a dial (textured portion of 22) disposed on a circumference (fig. 2) of the dial bezel (top of 22) and fastened to (the scope of the phrase “fastened to” includes the integral arrangement of 22) the dial bezel (top of 22) to be rotated simultaneously (i.e., integral portions of a knob rotate simultaneously) with the dial bezel (top of 22); a dial housing (bottom portion of 22 that is beneath the textured portion) extending from and integrated with (fig. 2) a lower portion of the dial (textured portion of 22) and mounted on (fig. 2) a rotation shaft (26) of a main housing (unshown housing that apparatus is mounted on); a button housing (30) disposed in (figs. 2, 5) the dial housing (bottom portion of 22) and fixedly mounted on a stationary shaft (38) of the main housing (unshown housing); and a button guide (50) fixedly fastened (via 54, 40 and 42, 56) into the button housing (30) to guide a P-gear button (the scope of the phrase “P-gear button” is met by the disclosed structure of 70) in an elevation direction thereof (the scope of the phrase “in an elevation direction” includes the arrangement of fig. 2, which shows 70 constrained to follow the path of 40, 54), wherein the P-gear button (70) is disposed on the button guide (50) so that an impact generated when the P-gear button (70) is returned to an original position (the scope of the phrase “original position” includes either the “pressed” position of 50/70 or the “unpressed” position of 50/70) thereof is absorbed (50 and 30 are in direct/touching contact, and therefore by the laws of physics, any impacts resulting from the motion of 50/70 are at least partially absorbed by 40, 42, 54, and/or 56), and the P-gear button is exposed outside (fig. 5) of the upper cover through the P-gear button exposure hole (22’) of the upper cover (top of 22).  

    PNG
    media_image1.png
    584
    898
    media_image1.png
    Greyscale


Regarding claim 4, Ho discloses the shifting control apparatus of claim 1, wherein second locking holes (fig. 2 shows square hole in bottom portion of 22) are formed through a bottom surface of the dial housing (bottom portion of 22), and second hooks (fig. 2 shows hook in 26, corresponding to square hole in bottom portion of 22) configured to be fastened into the second locking holes are formed on an upper portion of the rotation shaft (26).  

Claim Rejections - 35 USC § 103
Claims 1-3 and 5-9 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2021/0054924), in view of Blank (WO 2020/152608). 
Regarding claim 1, by a first interpretation of the art, Kim discloses a shifting control apparatus of vehicles, the shifting control apparatus comprising: an upper cover (230) having a P-gear button exposure hole (231) formed through (fig. 4; para. 104) the upper cover (230); a dial bezel (212a) extending in a circumferential direction of the upper cover and integrated with (para. 73) the upper cover (230) to form a single body (para. 73) along a circumference (fig. 1b) of the upper cover (230); a dial (fig. 3a shows the textured portion of 212) disposed on a circumference (fig. 3a) of the dial bezel (212a) and fastened to (the scope of the phrase “fastened to” includes the integral arrangement of 210) the dial bezel (212a) to be rotated simultaneously with the dial bezel (212a); a dial housing (fig. 3 shows the bottom portion of 210 that is beneath textured dial portion, which includes 213) extending from and integrated with a lower portion (figs. 3a-b) of the dial (textured portion of 212); a button housing (330) disposed in (fig. 1b shows 330 concentric within 210) the dial housing (bottom portion of 210) and fixedly mounted on (fig. 7) a stationary shaft (251) of the main housing (100); and a button guide (250) fixedly fastened (via 252a-b and 333a-b) into the button housing (330) to guide (para. 117) a P-gear button (310) in an elevation direction thereof (the scope of the phrase “in an elevation direction” includes the arrangement of fig. 7, which shows 310 constrained to follow the path of 252a-b and 333a-b), wherein the P-gear button (310) is disposed on (i.e., using 334a, 334b as shown in fig. 9) the button guide (250) so that an impact generated (i.e., by the operation of 270) when the P-gear button (310) is returned to an original position (the scope of the phrase “original position” includes either the “pressed” position of 310 or the “unpressed” position of 310) thereof is absorbed (by the motion described by paras. 112-114 and by the laws of physics, the impacts of 270 are at least partially absorbed by dampers 334a-b), and the P-gear button is exposed outside (fig. 1a) of the upper cover through the P-gear button exposure hole (231) of the upper cover (230).  

    PNG
    media_image2.png
    1106
    705
    media_image2.png
    Greyscale

Kim is silent regarding a dial housing mounted on a rotation shaft of a main housing. 
Blank is in the related field of rotary shifters (abstract) and teaches a dial (10) mounted on (figs. 3, 9; paras. 32-33) a rotation shaft (16) of a main housing (12). 

    PNG
    media_image3.png
    747
    425
    media_image3.png
    Greyscale

	It would have been obvious to one of ordinary skill in the art prior to the time of effective filing to use the rotation shaft of Blank in combination with the disclosed structure of Kim, for the expected advantage of providing a knob that is able to undergo rotation in a simpler configuration of the knob, and/or facilitating easier repair or replacement of the parts, e.g. the knob. 
Regarding claim 2, the combination of Kim and Blank suggests the shifting control apparatus of claim 1, wherein the upper cover (230) and the dial bezel (212a) are integrated into the single solid body (para. 73) by a dual shot injection molding (the claimed process by which the anticipated structure is produced is not a patentable distinction in accordance with MPEP 2113). 
Regarding claim 3, Kim discloses a hook-fastening method for combining upper and lower housings that fits a protruding portion or hole formed on a lateral surface of the upper housing 110 with a hole or protruding portion formed on a lateral surface of the lower housing 170 (para. 45); but does not disclose wherein first locking holes are formed in a lower portion of the dial bezel (i.e., mapped to 212a), and first hooks configured to be fastened into the first locking holes are formed on an internal surface of the dial (i.e., mapped to the textured portion of 212).
However, it has been held to be well-within the skill of one of ordinary skill in the art to reconfigure an integral component to be removable if desirable. The claimed separable components do not appear to change the function of the claimed device, and applying the design of separable components, as claimed, to the device of the prior art would not change the function in any way (e.g., after assembly, the knob components remain assembled during operation of the vehicle and function to rotate simultaneously). Therefore, since the only difference between the structure of the prior art and that of the claimed device is a recitation of integral design versus separable design, and since the claimed device having the separable design would not function differently than the device of the prior art, the claimed device is not patentably distinct from the device of the prior art.1  
 Regarding claim 5, the combination of Kim and Blank suggests the shifting control apparatus of claim 1, wherein the button guide (250) includes: an external ring (254) fastened (via 100) to the button housing (330); an internal ring (252) formed inside (fig. 5a) the external ring (254) so that a body of the P-gear button (310) elevated in (fig. 7 shows 310 concentrically within and elevated above 252) the internal ring (252); and guide holes (255), wherein guide blocks (270) of the P-gear button (310) located in (figs. 5a-b, 7; para. 83) the guide holes (255) are selectively elevated (paras. 91, 113-114) along the guide holes (255).  

    PNG
    media_image4.png
    388
    747
    media_image4.png
    Greyscale

Regarding claim 6, the combination of Kim and Blank suggests the shifting control apparatus of claim 5, further including: an impact absorption member (334a, 334b) formed on an upper end portion (the scope of the phrase “upper end portion” includes the arrangement shown in fig. 7 and described by paras. 112-114, where dampers 334a-b are between each 333a-b and 270) of the internal ring (252) in an axial direction (fig. 5a-b) of the guide holes (255) to absorb the impact (damper units 334a-b transmit force by para. 112-114, and therefore absorb impacts by the laws of physics) caused by return of the guide blocks (270) of the P-gear button (310).  

    PNG
    media_image5.png
    600
    585
    media_image5.png
    Greyscale

Regarding claim 7, the combination of Kim and Blank suggests the shifting control apparatus of claim 5, further including: stoppers (256) attached to (paras. 82, 85) an upper portion (via groove of paras. 82, 85) of the guide blocks (270) of the P-gear button (310), wherein the impact absorption member (334a, 334b) absorbs the impact caused by return of the stoppers (damper units 334a-b transmit force by para. 112-114, and therefore absorb impacts by the laws of physics).  
Regarding claim 8, the combination of Kim and Blank suggests the shifting control apparatus of claim 5, wherein the internal ring (252) is offset from the external ring (254) inwards with a predetermined length (fig. 5a) so that the body of the P-gear button (310) is located in (fig. 7) the internal ring (252) to be elevated, wherein the button guide (250) further includes a connector (257) connecting the external ring (254) to the internal ring (252), and wherein the guide holes (255) are formed in (fig. 5a) the connector (257).  
Regarding claim 1, by a second interpretation of the art, Kim discloses a shifting control apparatus of vehicles, the shifting control apparatus comprising: an upper cover (230) having a P-gear button exposure hole (231) formed through (fig. 4; para. 104) the upper cover (230); a dial bezel (212a) extending in a circumferential direction of the upper cover and integrated with (para. 73) the upper cover (230) to form a single solid body (para. 73) along a circumference (fig. 1b) of the upper cover (230); a dial (fig. 3a shows the textured portion of 212) disposed on a circumference (fig. 3a) of the dial bezel (212a) and fastened to (the scope of the phrase “fastened to” includes the integral arrangement of 210) the dial bezel (212a) to be rotated simultaneously with the dial bezel (212a); a dial housing (fig. 3 shows the bottom portion of 210 that is beneath textured dial portion, which includes 213) extending from and integrated with a lower portion (figs. 3a-b) of the dial (textured portion of 212); a button housing (250) disposed in (fig. 1b) the dial housing (bottom portion of 210) and fixedly mounted (fig. 7) on a stationary shaft (251) of the main housing (100); and a button guide (330, including 334a-b) fixedly fastened (via 252a-b and 333a-b) into the button housing (250) to guide a P-gear button (310) in an elevation direction thereof (fig. 7 most clearly shows the orientation of the constrained path of 310), wherein the P-gear button (310) is disposed on (figs. 2, 7, 9) the button guide (330, including 334a-b) so that an impact generated when the P-gear button (310) is returned to an original position (the scope of the phrase “original position” includes the “pressed” position of 310) thereof is absorbed (by the motion described by paras. 112-114 and by the laws of physics, the impacts of 270 are at least partially absorbed by dampers 334a-b), and the P-gear button is exposed outside (fig. 1a) of the upper cover through the P-gear button exposure hole (231) of the upper cover (230).  
Kim is silent regarding a dial housing mounted on a rotation shaft of a main housing. 
Blank is in the related field of rotary shifters (abstract) and teaches a dial (10) mounted on (figs. 3, 9; paras. 32-33) a rotation shaft (16) of a main housing (12). 
	It would have been obvious to one of ordinary skill in the art prior to the time of effective filing to use the rotation shaft of Blank in combination with the disclosed structure of Kim, for the expected advantage of providing a knob that is able to undergo rotation in a simpler configuration of the knob, and/or facilitating easier repair or replacement of the parts, e.g. the knob. 
Regarding claim 9, by the second interpretation, the combination of Kim and Blank suggests the shifting control apparatus of claim 1, wherein third locking holes (252a, 252b) are formed in an internal surface (252) of the button housing (250), and third hooks (333a, 333b) configured to be fastened to (fig. 7) the third locking holes (252a, 252b) are formed on an external surface (fig. 9) of the button guide (330).

    PNG
    media_image6.png
    489
    597
    media_image6.png
    Greyscale


Response to Arguments
Applicant's arguments filed 08/22/2022 have been fully considered but they are not persuasive. 
Regarding Ho, the thrust of Applicant’s arguments are that the prior art does not meet the claimed limitation of “a dial bezel extending in a circumferential direction of the upper cover and integrated with the upper cover to form a single solid body along a circumference of the upper cover” (Remarks, page 8, next-to-last paragraph; reproduced from Claim 1 of 08/22/2022) because “a sectional ring 38 of centering 30 is mounted between the button 70 and the top of rotary knob 22” (Remarks, page 8, last paragraph). This is not persuasive. The features upon which applicant relies are not recited in the rejected claims. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). For instance, the disclosure of Ho meets the requirements of the specified limitation, as claimed, insomuch as Ho shows a single element 22 with an arbitrary top, middle, bottom, inside, outside, etc. (e.g., a top and a bottom that form “a single solid body”, or a top and a middle that form “a single solid body”, or inside and outside surfaces that form “a single solid body”, etc.). 
Regarding Kim, Applicant has argued that “the rotary member 230 and upper portion 212a of the body portion 212 of Kim are not integrated in a single solid body” (Remarks, page 9, last paragraph). This is not persuasive. The disclosure of Kim recites, in para. 73, “As described above, the rotary member 230 and the dial knob 210 are separately manufactured and then coupled to each other. As an exemplary embodiment, the rotary member 230 and the dial knob 210 may be integrally formed” [emphasis added]. Therefore, Kim does disclose an embodiment where the rotary member 230 and the upper portion 212a are integrally formed as claimed. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to T. S. FIX whose telephone number is (571)272-8535. The examiner can normally be reached M-Th 10a-3p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Joyce can be reached on (571) 272-7107. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T. SCOTT FIX/Examiner, Art Unit 3658                                                                                                                                                                                                        
/Jake Cook/Primary Examiner, Art Unit 3658                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 MPEP 2144.04(V): In reDulberg, 289 F.2d 522, 523, 129 USPQ 348, 349 (CCPA 1961) (The claimed structure, a lipstick holder with a removable cap, was fully met by the prior art except that in the prior art the cap is "press fitted" and therefore not manually removable. The court held that "if it were considered desirable for any reason to obtain access to the end of [the prior art’s] holder to which the cap is applied, it would be obvious to make the cap removable for that purpose.").